Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 1 of 16 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11    KEVIN ALPERSTEIN, Individually           No.
        and on behalf of all others similarly
  12    situated,                                CLASS ACTION COMPLAINT
  13                                             FOR VIOLATIONS OF THE
                                                 FEDERAL SECURITIES LAWS
  14                  Plaintiff,
  15                                             CLASS ACTION
  16                  v.                         JURY TRIAL DEMANDED
  17
        SONA NANOTECH INC., DAVID
  18
        REGAN, and ROBERT RANDALL,
  19
  20                               Defendants.

  21
  22
  23
  24
  25
  26
  27
  28
  29                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 2 of 16 Page ID #:2




   1         Plaintiff Kevin Alperstein (“Plaintiff”) alleges the following upon personal

   2   knowledge as to allegations specifically pertaining to Plaintiff and, as to all other

   3   matters, upon the investigation of counsel, which included: (a) review and analysis
   4   of public filings with the United States Securities and Exchange Commission
   5   (“SEC”) made by Sona Nanotech Inc. (“Sona” or the “Company”) and related
   6   parties; (b) review and analysis of press releases and other publications
   7   disseminated by Sona and related parties; (c) review and analysis of shareholder
   8   communications, conference calls and postings on Sona’s website concerning the
   9   Company’s public statements; (d) review and analysis of news articles concerning
  10   Sona and related parties; and (e) review of other publicly available information
  11   concerning Sona, related parties, and/or the Individual Defendants (as defined
  12   below).
  13                               NATURE OF THE ACTION
  14         1.       This is a federal securities class action brought on behalf of all persons
  15
       or entities that purchased or otherwise acquired the publicly traded securities of
  16
       Sona between July 2, 2020 and November 25, 2020, inclusive (the “Class Period”),
  17
       seeking to pursue remedies under the Securities Exchange Act of 1934 (the
  18
       “Exchange Act”). Plaintiff alleges that Defendants violated the Exchange Act by
  19
       publishing false and misleading statements to artificially inflate the Company’s
  20
       stock price.
  21
                                  JURISDICTION AND VENUE
  22
             2.       The claims asserted herein arise under and pursuant to Sections 10(b)
  23
       and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
  24
  25   promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

  26         3.       This Court has jurisdiction over the subject matter of this action

  27   pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
  28   §78aa).
  29                                               1
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                            THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 3 of 16 Page ID #:3




   1         4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

   2   1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged

   3   misstatements entered, the subsequent damages took place in, and the Company
   4   maintains locations in this judicial district.
   5         5.     In connection with the acts, conduct and other wrongs alleged in this
   6   complaint, defendants, directly or indirectly, used the means and instrumentalities
   7   of interstate commerce, including but not limited to, the United States mails,
   8   interstate telephone communications and the facilities of the national securities
   9   exchange.
  10                                         PARTIES
  11
             6.     Plaintiff, as set forth in the accompanying Certification, purchased the
  12
       Company’s securities at artificially inflated prices during the Class Period and was
  13
       damaged upon the revelation of the alleged corrective disclosures.
  14
             7.     Defendant Sona purports to be engaged in researching and developing
  15
       gold nanorod products for diagnostic test and medical treatment applications. Sona
  16
       is a Canadian corporation, with its head office located at Purdy’s Wharf Tower II,
  17
       Suite 2001 – 1969 Upper Water Street, Halifax, Nova Scotia, Canada B3J 3R7.
  18
       Sona’s securities trades over-the-counter (“OTC”) under the ticker symbol
  19
       “SNANF.”
  20
  21         8.     Defendant David Regan (“Regan”) served as the Company’s

  22   Executive Officer (“CEO”) during the Class Period.

  23   9.    Defendant Robert Randall (“Randall”) has served as the Company’s Chief
  24   Financial Officer (“CFO”) during the Class Period.
  25         10.    Defendants Regan and Randall are collectively referred to herein as
  26   the “Individual Defendants.”
  27         11.    Each of the Individual Defendants:
  28
  29                                               2
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                           THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 4 of 16 Page ID #:4




   1                (a)     directly participated in the management of the Company;

   2                (b)     was directly involved in the day-to-day operations of the

   3                        Company at the highest levels;
   4                (c)     was privy to confidential proprietary information concerning the
   5                        Company and its business and operations;
   6                (d)     was directly or indirectly involved in drafting, producing,
   7                        reviewing and/or disseminating the false and misleading
   8                        statements and information alleged herein;
   9                (e)     was directly or indirectly involved in the oversight or
  10                        implementation of the Company’s internal controls;
  11                (f)     was aware of or recklessly disregarded the fact that the false and
  12                        misleading statements were being issued concerning the
  13                        Company; and/or
  14                (g)     approved or ratified these statements in violation of the federal
  15
                            securities laws.
  16
             12.    The Company is liable for the acts of the Individual Defendants and
  17
       its employees under the doctrine of respondeat superior and common law
  18
       principles of agency because all of the wrongful acts complained of herein were
  19
       carried out within the scope of their employment.
  20
             13.    The scienter of the Individual Defendants and other employees and
  21
       agents of the Company is similarly imputed to the Company under respondeat
  22
       superior and agency principles.
  23
             14.    The Company and the Individual Defendants are referred to herein,
  24
  25   collectively, as the “Defendants.”

  26
  27
  28
  29                                              3
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                             THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 5 of 16 Page ID #:5




   1                           SUBSTANTIVE ALLEGATIONS

   2                           Materially False and Misleading
                          Statements Issued During the Class Period
   3
   4         15.    On July 2, 2020, the Company issued a press release announcing
   5   positive results of its rapid detection COVID-19 antigen test and its development
   6   plan. The press release states, in relevant part:
   7         July 2, 2020 – Halifax, Canada – Sona Nanotech Inc. (CSE: SONA),
   8         (OTCQB: SNANF) (the “Company”), a developer of rapid, point-of-
             care diagnostic tests, is pleased to announce that its rapid detection,
   9         COVID-19 antigen test’s laboratory validation studies of performance
  10         levels have resulted in a test sensitivity of 96%, test specificity of 96%
             and a Limit of Detection (“LOD”) of 2.1 x 102 TCID50. Sales of the
  11         tests will now be permitted under a ‘research use only’ label until full
  12         regulatory authority is granted, in relevant territories, at which time the
             ‘research use only’ label requirement would be lifted, as discussed
  13
             below.
  14
  15                                       *      *        *

  16         Following consultation with MRIGlobal and the FDA [U.S. Food
  17         and Drug Administration], Sona will enter into independent clinical,
             in-field evaluation studies to generate the data to support its
  18         analytical and clinical data as part of the submission it will make to
  19         Health Canada and the FDA for emergency use authorization
             ("EUA") approval. In-field collection of a minimum of 30 confirmed
  20         negative and 30 confirmed positive specimens and the associated
  21         data analysis is expected to be completed while technology transfer
             to manufacturers is still underway. To that end, the Company has
  22
             engaged with a contract research organization ("CRO") based in the
  23         U.S. to conduct one such study and a university affiliated laboratory
  24         outside of the U.S. to conduct a second. The Company has been
             informed that the results of these field studies should be provided by
  25         the end of July, at which time it intends to make final submissions to
  26         regulatory authorities in multiple jurisdictions. During this time,
             technology transfer will continue and quality assurance manufacturing
  27         batches are expected to be run with manufacturing partners. The
  28         Company is committed to maintaining ongoing evaluations of its test
  29                                              4
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                           THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 6 of 16 Page ID #:6




   1            in order to understand its performance in a wide range of testing
                environments.
   2
   3            (Emphasis added.)
   4            16.   The statements contained in ¶15 were materially false and/or
   5   misleading because they misrepresented and failed to disclose the following
   6   adverse facts pertaining to the Company’s business, operations and prospects,
   7
       which were known to Defendants or recklessly disregarded by them. Specifically,
   8
       Defendants made false and/or misleading statements and/or failed to disclose that:
   9
       (1) it was unreasonable for Sona to represent that it could receive results from field
  10
       studies of its COVID-19 antigen test within a month; (2) Sona’s positive statements
  11
       about its COVID-19 antigen test were unfounded as the FDA would deprioritize
  12
       EUA approval of Sona’s antigen test finding it did not meet “the public health
  13
       need” criterion; (3) it was unreasonable for Sona to believe that data gathered over
  14
       such a short period of time would be sufficient for approval of its antigen test by
  15
       either the FDA or Health Canada; (4) Sona would have to withdraw its submission
  16
  17   for Interim Order (“IO”) authorization from Health Canada for the marketing of its

  18   COVID-19 antigen test as it lacked sufficient clinical data to support approval; and

  19   (5) as a result, defendants’ statements about its business, operations, and prospects,
  20   were materially false and misleading and/or lacked a reasonable basis at all relevant
  21   times.
  22                                THE TRUTH EMERGES
  23            17.   On August 6, 2020, the Company published a press release providing
  24   an update on the status of its COVID-19 antigen test and stating there would be a
  25   delay in results. The press release stated, in relevant part:
  26
  27
  28
  29                                              5
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                            THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 7 of 16 Page ID #:7




   1         Halifax, Nova Scotia–(Newsfile Corp. – August 6, 2020) – Sona
             Nanotech Inc. (CSE: SONA), (OTCQB: SNANF) (the “Company”), a
   2         developer of rapid, point-of-care diagnostic tests, announces that its
   3         previously announced clinical, in-field evaluation studies for its
             rapid detection, COVID-19 antigen test that commenced in July
   4         continue and are now expected to return their full results within two
   5         weeks. The delays have been due to ethics review board approvals
             and a need to make study modifications to accommodate regulatory
   6         updates, including for study enrolment criteria and assessment at
   7         point of care settings, as well as for test handling procedures. The
             evaluation protocol for these studies incorporates aspects of the revised
   8
             guidance released by the FDA on July 29, 2020. The FDA’s new
   9         template for commercial developers of non-lab COVID-19 tests
  10         included updated guidance on performance evaluation studies,
             comparator methodology, flex studies, human usability studies, and
  11         clinical evaluation, amongst other study components. The Company is
  12         committed to the robust evaluation of its COVID-19 antigen test and
             to submitting a comprehensive data set in its submissions to the FDA
  13         and Health Canada that adheres to its recommended guidance.
  14
                                          *      *      *
  15
  16         The data from these studies will be used to support the Company’s
  17         analytical and clinical data as part of the submission it will make to
             Health Canada and the FDA for emergency use authorization
  18         (“EUA”) approval for its COVID-19 antigen test. In addition to its in-
  19         field clinical evaluation studies, the Company has also provided
             prototype tests to several potential customers, under ‘research use
  20         only’ labelling, with whom it has entered into letters of intent for larger
  21         purchases of its tests. These smaller studies are part of the Company’s
             commitment to maintaining ongoing evaluations of its test in order to
  22         understand its performance in a wide range use case scenarios.
  23
             (Emphasis added.)
  24
  25         18.   On this news, shares of Sona fell $3.09 per share, or over 34%, to
  26   close at $5.91 per share on August 6, 2020.
  27
  28
  29                                             6
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 8 of 16 Page ID #:8




   1         19.    On October 29, 2020, the Company issued a press release announcing

   2   that the FDA deprioritized its EUA review of Sona’s COVID-19 antigen test,

   3   stating in relevant part:
   4         October 29, 2020 – Halifax, Canada – Sona Nanotech Inc. (CSE:
             SONA), (OTCQB: SNANF) (the “Company”), a developer of rapid,
   5         point-of-care diagnostic tests, received notice from the FDA that the
   6         Company’s request for an emergency use authorization (“EUA”) for
             the marketing of its rapid, COVID-19 antigen test in the United
   7
             States “is not a priority” and consequently such authorization will
   8         not be issued at this time. The FDA cited current EUA request
   9         prioritization criteria as including “the public health need for the
             product” and did not comment on the performance of the Sona test.
  10
  11         Health Canada continues its evaluation of the Company’s application
             for an Interim Order (“IO”) authorization for its test as a ‘point-of-
  12         care’ medical diagnostic device. The Company yesterday received
  13         additional questions on its application. Also, Health Canada has
             submitted the Company’s tests to the Public Health Agency of
  14         Canada’s National Microbiology Laboratory for evaluation, which is
  15         ongoing.
  16
             (Emphasis added.)
  17
  18         20.    On this news, shares of Sona fell $2.77 per share, or over 48%, to

  19   close at $3.00 per share on October 29, 2020, damaging investors.
  20         21.    On November 25, 2020, the Company issued a press release
  21   announcing that it withdrew its application of IO authorization from Health Canada
  22   for its COVID-19 antigen test, stating in relevant part:
  23         November 25, 2020 – Halifax, Canada – Sona Nanotech Inc. (CSE:
             SONA), (OTCQB: SNANF) (the “Company”), a developer of rapid,
  24
             point-of-care diagnostic tests, withdrew its application for an Interim
  25         Order authorization (“IO”) from Health Canada for the marketing of
  26         its rapid, COVID-19 antigen test in order to obtain more clinical data
             to augment its submission. The Company is committed to working
  27         with regulators to provide additional information and analysis on its test
  28         and to re-submitting its application as quickly as possible.
  29                                             7
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                           THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 9 of 16 Page ID #:9




   1
             In addition to continuing to pursue approval of the Company’s rapid
   2         COVID-19 antigen test, which uses a nasal pharyngeal swab, the
   3         Company continues to validate its saliva sample-based version of the
             test. The Company intends to seek a large-scale trial specifically for its
   4         saliva-based test.
   5
             (Emphasis added.)
   6
   7         22.    On this news, shares of Sona fell $1.56 per share, or over 67%, to
   8   close at $0.74 per share on November 25, 2020, damaging investors.
   9         23.    As a result of Defendants’ wrongful acts and omissions, and the
  10   precipitous decline in the market value of the Company’s shares, Plaintiff and other
  11   Class members have suffered significant losses and damages.
  12                 PLAINTIFF’S CLASS ACTION ALLEGATIONS
  13         24.    Plaintiff brings this action as a class action pursuant to Federal Rule
  14   of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons
  15
       other than defendants who acquired Sona securities publicly traded on the OTC
  16
       during the Class Period, and who were damaged thereby (the “Class”). Excluded
  17
       from the Class are Defendants, the officers and directors of Sona and its
  18
       subsidiaries, members of the Individual Defendants’ immediate families and their
  19
       legal representatives, heirs, successors or assigns and any entity in which
  20
       Defendants have or had a controlling interest.
  21
             25.    The members of the Class are so numerous that joinder of all members
  22
       is impracticable. Throughout the Class Period, Sona securities were actively traded
  23
       on the OTC. While the exact number of Class members is unknown to Plaintiff at
  24
  25   this time and can be ascertained only through appropriate discovery, Plaintiff

  26   believes that there are hundreds, if not thousands of members in the proposed Class.

  27
  28
  29                                            8
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 10 of 16 Page ID #:10




    1         26.    Plaintiff’s claims are typical of the claims of the members of the Class

    2   as all members of the Class are similarly affected by defendants’ wrongful conduct

    3   in violation of federal law that is complained of herein.
    4         27.    Plaintiff will fairly and adequately protect the interests of the members
    5   of the Class and has retained counsel competent and experienced in class and
    6   securities litigation. Plaintiff has no interests antagonistic to or in conflict with
    7   those of the Class.
    8         28.    Common questions of law and fact exist as to all members of the Class
    9   and predominate over any questions solely affecting individual members of the
   10   Class. Among the questions of law and fact common to the Class are:
   11         •      whether the Exchange Act was violated by Defendants’ acts as alleged
   12                herein;
   13
              •      whether statements made by Defendants to the investing public during
   14
                     the Class Period misrepresented material facts about the financial
   15
                     condition and business of Sona;
   16
              •      whether Defendants’ public statements to the investing public during
   17
                     the Class Period omitted material facts necessary to make the
   18
                     statements made, in light of the circumstances under which they were
   19
                     made, not misleading;
   20
   21         •      whether the Defendants caused Sona to issue false and misleading

   22                filings during the Class Period;

   23         •      whether Defendants acted knowingly or recklessly in issuing false
   24                filings;
   25         •      whether the prices of Sona securities during the Class Period were
   26                artificially inflated because of the Defendants’ conduct complained of
   27                herein; and
   28
   29                                             9
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                          THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 11 of 16 Page ID #:11




    1         •      whether the members of the Class have sustained damages and, if so,

    2                what is the proper measure of damages.
    3         29.    A class action is superior to all other available methods for the fair
    4   and efficient adjudication of this controversy since joinder of all members is
    5   impracticable. Furthermore, as the damages suffered by individual Class members
    6   may be relatively small, the expense and burden of individual litigation make it
    7   impossible for members of the Class to individually redress the wrongs done to
    8   them. There will be no difficulty in the management of this action as a class action.
    9         30.    Plaintiff will rely, in part, upon the presumption of reliance
   10   established by the fraud-on-the-market doctrine in that:
   11         •      Sona shares met the requirements for listing, and were listed and
   12                actively traded on OTC, an efficient market;
   13
              •      As a public issuer, Sona filed periodic public reports;
   14
              •      Sona regularly communicated with public investors via established
   15
                     market communication mechanisms, including through the regular
   16
                     dissemination of press releases via major newswire services and
   17
                     through     other   wide-ranging    public     disclosures,   such   as
   18
                     communications with the financial press and other similar reporting
   19
                     services;
   20
   21         •      Sona’s securities were liquid and traded with sufficient volume during

   22                the Class Period; and
   23         •      Sona was followed by a number of securities analysts employed by
   24                major brokerage firms who wrote reports that were widely distributed
   25                and publicly available.
   26         31.    Based on the foregoing, the market for Sona securities promptly
   27   digested current information regarding Sona from all publicly available sources
   28
   29                                            10
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                          THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 12 of 16 Page ID #:12




    1   and reflected such information in the prices of the securities, and Plaintiff and the

    2   members of the Class are entitled to a presumption of reliance upon the integrity

    3   of the market.
    4           32.   Alternatively, Plaintiff and the members of the Class are entitled to
    5   the presumption of reliance established by the Supreme Court in Affiliated Ute
    6   Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
    7   omitted material information in their Class Period statements in violation of a duty
    8   to disclose such information as detailed above.
    9                                         COUNT I
   10     For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
   11                              Against All Defendants
   12           33.   Plaintiff repeats and realleges each and every allegation contained
   13   above as if fully set forth herein.
   14           34.   This Count is asserted against Defendants is based upon Section 10(b)
   15   of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder
   16
        by the SEC.
   17
                35.   During the Class Period, Defendants, individually and in concert,
   18
        directly or indirectly, disseminated or approved the false statements specified
   19
        above, which they knew or deliberately disregarded were misleading in that they
   20
        contained misrepresentations and failed to disclose material facts necessary in
   21
        order to make the statements made, in light of the circumstances under which they
   22
        were made, not misleading.
   23
                36.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
   24
        they:
   25
   26                 •     employed devices, schemes and artifices to defraud;

   27                 •     made untrue statements of material facts or omitted to state
   28                       material facts necessary in order to make the statements made,
   29                                            11
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                            THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 13 of 16 Page ID #:13




    1                       in light of the circumstances under which they were made, not

    2                       misleading; or

    3                •      engaged in acts, practices and a course of business that operated
    4                       as a fraud or deceit upon plaintiff and others similarly situated
    5                       in connection with their purchases of Sona securities during the
    6                       Class Period.
    7         37.    Defendants acted with scienter in that they knew that the public
    8   documents and statements issued or disseminated in the name of Sona were
    9   materially false and misleading; knew that such statements or documents would be
   10   issued or disseminated to the investing public; and knowingly and substantially
   11   participated, or acquiesced in the issuance or dissemination of such statements or
   12   documents as primary violations of the securities laws. These Defendants by virtue
   13   of their receipt of information reflecting the true facts of Sona, their control over,
   14
        and/or receipt and/or modification of Sona’s allegedly materially misleading
   15
        statements, and/or their associations with the Company which made them privy to
   16
        confidential proprietary information concerning Sona, participated in the
   17
        fraudulent scheme alleged herein.
   18
              38.     Individual Defendants, who are the senior officers and/or directors of
   19
        the Company, had actual knowledge of the material omissions and/or the falsity of
   20
        the material statements set forth above, and intended to deceive Plaintiff and the
   21
        other members of the Class, or, in the alternative, acted with reckless disregard for
   22
        the truth when they failed to ascertain and disclose the true facts in the statements
   23
   24   made by them or other Sona personnel to members of the investing public,

   25   including Plaintiff and the Class.

   26         39.    As a result of the foregoing, the market price of Sona securities was
   27   artificially inflated during the Class Period. In ignorance of the falsity of
   28   Defendants’ statements, Plaintiff and the other members of the Class relied on the
   29                                             12
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                           THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 14 of 16 Page ID #:14




    1   statements described above and/or the integrity of the market price of Sona

    2   securities during the Class Period in purchasing Sona securities at prices that were

    3   artificially inflated as a result of Defendants’ false and misleading statements.
    4          40.    Had Plaintiff and the other members of the Class been aware that the
    5   market price of Sona securities had been artificially and falsely inflated by
    6   Defendants’ misleading statements and by the material adverse information which
    7   Defendants did not disclose, they would not have purchased Sona securities at the
    8   artificially inflated prices that they did, or at all.
    9          41.     As a result of the wrongful conduct alleged herein, Plaintiff and other
   10   members of the Class have suffered damages in an amount to be established at trial.
   11          42.    By reason of the foregoing, Defendants have violated Section 10(b)
   12   of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the
   13   plaintiff and the other members of the Class for substantial damages which they
   14   suffered in connection with their purchase of Sona securities during the Class
   15
        Period.
   16
                                                COUNT II
   17
                          Violations of Section 20(a) of the Exchange Act
   18                           Against the Individual Defendants
   19
               43.    Plaintiff repeats and realleges each and every allegation contained in
   20
        the foregoing paragraphs as if fully set forth herein.
   21
               44.    During the Class Period, the Individual Defendants participated in the
   22
        operation and management of Sona, and conducted and participated, directly and
   23
        indirectly, in the conduct of Sona’s business affairs. Because of their senior
   24
        positions, they knew the adverse non-public information about Sona’s
   25
        misstatement of revenue and profit and false financial statements.
   26
               45.    As officers and/or directors of a publicly owned company, the
   27
        Individual Defendants had a duty to disseminate accurate and truthful information
   28
   29                                                13
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                            THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 15 of 16 Page ID #:15




    1   with respect to Sona’s financial condition and results of operations, and to correct

    2   promptly any public statements issued by Sona which had become materially false

    3   or misleading.
    4           46.   Because of their positions of control and authority as senior officers,
    5   the Individual Defendants were able to, and did, control the contents of the various
    6   reports, press releases and public filings which Sona disseminated in the
    7   marketplace during the Class Period concerning Sona’s results of operations.
    8   Throughout the Class Period, the Individual Defendants exercised their power and
    9   authority to cause Sona to engage in the wrongful acts complained of herein. The
   10   Individual Defendants therefore, were “controlling persons” of Sona within the
   11   meaning of Section 20(a) of the Exchange Act. In this capacity, they participated
   12   in the unlawful conduct alleged which artificially inflated the market price of Sona
   13   securities.
   14           47.   By reason of the above conduct, the Individual Defendants are liable
   15
        pursuant to Section 20(a) of the Exchange Act for the violations committed by
   16
        Sona.
   17
                                     PRAYER FOR RELIEF
   18
                WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
   19
        judgment and relief as follows:
   20
                (a)   declaring this action to be a proper class action, designating plaintiff
   21
        as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
   22
        the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
   23
        Counsel;
   24
   25           (b)   awarding damages in favor of plaintiff and the other Class members

   26   against all defendants, jointly and severally, together with interest thereon;

   27           awarding plaintiff and the Class reasonable costs and expenses incurred in
   28   this action, including counsel fees and expert fees; and
   29                                             14
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                           THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-11405-MCS-MAA Document 1 Filed 12/17/20 Page 16 of 16 Page ID #:16




    1         (d)   awarding plaintiff and other members of the Class such other and

    2   further relief as the Court may deem just and proper.

    3                             JURY TRIAL DEMANDED
    4         Plaintiff hereby demands a trial by jury.
    5
    6   Dated: December 17, 2020               THE ROSEN LAW FIRM, P.A.
    7
    8                                          By:/s/Laurence M. Rosen
                                               Laurence M. Rosen (SBN 219683)
    9
                                               355 South Grand Avenue, Suite 2450
   10                                          Los Angeles, CA 90071
   11                                          Telephone: (213) 785-2610
                                               Facsimile: (213) 226-4684
   12                                          Email: lrosen@rosenlegal.com
   13
                                               Counsel for Plaintiff
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
   29                                           15
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                          THE FEDERAL SECURITIES LAWS
   31
